internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend uil b scholarship program c organization x dollars amount y dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a scholarship program called b the purpose of the program is to further the education of c store-level team members who are pursuing a college degree you will award scholarship grants to up to individuals annually provided that in no year the number of grants awarded exceeds percent of the number of c's employees who are eligible for the grants were applicants and were considered by the selection committee in selecting grant recipients you will award up to x dollars to each recipient which will be paid out in increments of y dollars per semester directly to the educational_institution that the recipient is attending letter catalog number 58264e the scholarship program will be open to all c store level team members who meet your criteria all applicants must also meet the minimum admissions standards of an educational_institution defined in sec_170 a ii of the code high school applicants entering a nationally accredited educational_institution must have at least year_of_service as an employee of c be a full time employee of c working at least hours per week or a part time employee working at least hours per week be enrolled in a nationally accredited educational_institution before the scholarship deadline have a gpa of at least submit an original transcript college applicants currently enrolled in a nationally accredited educational_institution must have at least year_of_service as an employee of c be a full time employee of c working at least hours per week or a part time employee working at least hours per week be enrolled in a nationally accredited educational_institution as a freshman or sophomore have a gpa of at least submit an original transcript you will distribute a memo to all c store level employees announcing the program and flyers with program details will be placed in each c store you will also advertise the program on c's intranet you will be clearly identified as the grantor of awards under the program scholarship applications will be available to all c store level team members working at least hours per week full time or hours per week part time scholarship program recipients will be selected based on prior academic performance performance on tests designed to measure ability and aptitude for higher education demonstrated motivation and character and financial need if selected a recipient must remain enrolled at a nationally accredited educational_institution and maintain a gpa of at least proof the gpa must be submitted to you each semester when scholarships are awarded there will be no express or implied suggestion condition or requirement that the recipient render future employment services to c once awarded a scholarship may not be terminated because the recipient's employment with c is terminated if the scholarship is awarded for one or more academic years any renewal must be based solely on non-employment related criteria with respect to c the selection committee will be comprised of three independent individuals who are not connected in any way to c former employees of c you or any organizer of you members of the selection committee should be knowledgeable in the area of education the selection committee shall have the exclusive right to vary the amount of scholarships awarded under the program and you must make awards in the order recommended by the selection committee you may reduce but not increase the letter catalog number 58264e number of scholarships to be awarded through the program all applicants will be anonymous to the selection committee the selection committee will have the right to revoke or withhold any monetary award not yet paid if the recipient does not maintain a gpa of at least or if the recipient does not provide timely proof of enrollment and gpa recipients may appeal to the selection committee in the event that circumstances put a monetary award in jeopardy you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds are used for their intended purpose and withhold further payments until you obtain grantees' assurances that future diversion will not occur you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii revproc_76_47 c b provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were letter catalog number 58264e applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 c b when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58264e p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58264e
